Title: James Madison to Thomas Jefferson, 2 July 1810
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
               
                     Washington 
                     July 2. 1810
            
             I have recd your favor of the 27th by which I find you have suspended the sending for your portion of the Merinos. I have not yet come to an eclaircissemt with Mr Hooe. I learn however that a reexamination of the tenor of Mr J’s letter to him, has induced an abandonment of his pretensions to the Lamb. Still
			 I am rather inclined to think that they are not altogether without foundation; I 
                  & have written to Mr Jarvis in terms not inconsistent with that idea. As the Lamb whether it remain with us, or fall to the lot of Mr H. must be kept with the Ewe for a considerable time, would it not be best for a division to be made at once, as doubling the security for of the germ agst casualties. A single day, might whilst they are all together, might put an end to it. To whichever of us the Ewe having the lamb f 
                  might fall the lamb might remain a common property. if not finally delivered over to Mr H. As it has not been proved that the other Ewe may not be barren, it may be understood if you do not object, that in that event, the E first Ewe lamb from the other, shall make up for the defect. We have had latterly favorable rains here.
			 
			 They are too late however for Oats not in moist or rich
			 lands.
			  
		   
			 
			  
			 
			  
			 The Wheat harvest will be
			 good in this quarter. In N.Y. it will be very scanty; 
                  not very moderate in Pena & on the Eastern shore of Maryland the drought & H. fly, have in a manner destroyed the cropYrs as always
            
              James
              Madison
          
          
            The return of Guarrants letter in my next
          
        